                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT
IN RE:
         KIM ELAINE MCNEAL                        CASE NO. 20-30443-JDA
                                                  CHAPTER 13
                                                  HONORABLE JOEL D. APPLEBAUM
                  DEBTOR.
_________________________________/
RICHARD CLARK
Attorney for Debtor
30833 Northwestern Hwy, Suite 224
Farmington Hills, MI 48334
(248) 626-3723
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 1st day of July, 2020,
a copy of the Objection of Santander Consumer USA Inc. to Confirmation of Debtor's Second
Amended Chapter 13 Plan and this Proof of Service:

         Carl L. Bekofske                         Richard Clark
         Trustee                                  Attorney at Law
         400 N. Saginaw St., Suite 331            30833 Northwestern Hwy, Suite 224
         Flint, MI 48502                          Farmington Hills, MI 48334




  20-30443-jda       Doc 43    Filed 07/01/20   Entered 07/01/20 14:04:56   Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: July 1, 2020




  20-30443-jda       Doc 43     Filed 07/01/20     Entered 07/01/20 14:04:56        Page 2 of 2
